DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7, species (i) of claim 1, and the third combination in claim 2 in the reply filed on January 26, 2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  for claim 1, the Examiner notes that the spacing between metabolites recited in (i) is not uniform.  Appropriate correction is required.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 4, the Examiner notes that the age range of 0 to 15 years old is somewhat confusing as for children under 1 year, age is usually indicated in months.  An age range of 0 to 15 years can be construed as including children that have not been born which may generate confusion with 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the basis" in 3.  Claim 1 does not recite a basis for the measurement of urinary metabolites, thus “the basis” at line 3 lacks antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the detection" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the effect" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strenger et al., (Pediatr Blood Cancer 2007, 48, 504-509).
For claims 1-3, Strenger et al., teach a method of evaluating neuroblastoma comprising measuring urinary (Urine Collection and Laboratory Analysis, page 504) vanillylmandelic acid (VMA), homovanillic acid (HMA), and dopamine (DA) from a subject (Introduction, Stages, page 505), and evaluating neuroblastoma based on the measurements of VMA, HMA, and DA (Stages page 505, Discussion page 507).  The Examiner notes that Strenger et al., measures 3 urinary metabolites, which reads on the elected combination of claim 2.
For claim 4, Strenger et al., teach the subject’s age ranging from 0 to 239 months (Results, page 505).
For claim 5, Strenger et al., teach evaluating the prognosis of the subject (Discussion page 507, left column third paragraph, right column paragraphs 3 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strenger et al., (Pediatr Blood Cancer 2007, 48, 504-509) in view of Sakairi (US 2019/0094205).
Regarding claim 6, Strenger et al., do not teach measuring urinary metabolites in samples from healthy individuals as a reference value.
Sakairi teaches a method for diagnosing diseases based on urinary metabolites wherein urinary metabolites from healthy subject are utilized as reference values (paragraphs 0123-0127).  Sakairi teaches that it is advantageous to utilize urinary metabolite measurements from healthy 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Strenger et al., to utilize urinary metabolites from healthy subjects in order to provide a reference or reference range as an index of the presence or absence of a specific cancer, or a specific cancer stage or prognosis as taught by Sakairi.
 Regarding claim 7, Strenger et al., teach analysis by HPLC, but do not teach measuring urinary metabolites with liquid chromatography/mass spectrometry.
Sakairi teaches a method for diagnosing diseases based on urinary metabolites wherein LC/MS is utilized to measure urinary metabolites (paragraphs 0073, 0074).  The Examiner is reading this combination as a simple substitution of one known element for another to obtain predictable results.  Given that reference to Strenger et al., utilizes HPLC, one of ordinary skill in the art would have found it obvious to utilize LC/MS as a means of determining the mass of urinary metabolites in a sample. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Strenger et al., to utilize LC/MS as taught by Sakairi as substitution of one known element for another to obtain predictable results requires only routine skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798